Case 2:19-cv-01658-DSF-MAA Document 1 Filed 03/07/19 Page 1 of 8 Page ID #:1
       

         CENTER FOR DISABILITY ACCESS
           Raymond Ballister Jr., Esq., SBN 111282
         Phyl Grace, Esq., SBN 171771
           Chris Carson, Esq., SBN 280048
         Dennis Price, Esq., SBN 279082
           Mail: PO Box 262490
         San Diego, CA 92196-2490
           Delivery: 9845 Erma Road, Suite 300
         San Diego, CA 92131
           (858) 375-7385; (888) 422-5191 fax
         phylg@potterhandy.com
         Attorneys for Plaintiff
  
  
 
 
                                  UNITED STATES DISTRICT COURT
 
                                 CENTRAL DISTRICT OF CALIFORNIA
 
        Gary Scherer,                            Case No.
                 Plaintiff,
                                                    Complaint For Damages And
            v.                                   Injunctive Relief For Violations
                                                    Of: American’s With Disabilities
        16807 Lawndale & 18300 Reseda            Act; Unruh Civil Rights Act
           LLC, a California Limited Liability
        Company;
           Shoe City – Tarzana, Inc., a
        California Corporation; and Does 1-
           10,
 
                    Defendants.
        
 
                Plaintiff Gary Scherer complains of 16807 Lawndale & 18300 Reseda
 
       LLC, a California Limited Liability Company; Shoe City – Tarzana, Inc., a
 
       California Corporation; and Does 1-10 (“Defendants”), and alleges as follows:
 
 
           PARTIES:
 
           1. Plaintiff is a California resident with physical disabilities. He suffers
 
       from a form of ataxia that significantly impairs his mobility and thus uses a

                                               
                                                
       Complaint
       
Case 2:19-cv-01658-DSF-MAA Document 1 Filed 03/07/19 Page 2 of 8 Page ID #:2
       

     wheelchair for mobility.
         2. Defendant 16807 Lawndale & 18300 Reseda LLC owned the real
     property located at or about 18300 Sherman Way, Reseda, California, in
     February 2019.
         3. Defendant 16807 Lawndale & 18300 Reseda LLC owns the real
     property located at or about 18300 Sherman Way, Reseda, California,
     currently.
         4. Defendant Shoe City – Tarzana, Inc. owned Shoe City located at or
     about 18300 Sherman Way, Reseda, California, in February 2019.
        5. Defendant Shoe City – Tarzana, Inc. owns Shoe City (“Store”) located at
    or about 18300 Sherman Way, Reseda, California, currently.
        6. Plaintiff does not know the true names of Defendants, their business
    capacities, their ownership connection to the property and business, or their
    relative responsibilities in causing the access violations herein complained of,
    and alleges a joint venture and common enterprise by all such Defendants.
    Plaintiff is informed and believes that each of the Defendants herein,
    including Does 1 through 10, inclusive, is responsible in some capacity for the
    events herein alleged, or is a necessary party for obtaining appropriate relief.
    Plaintiff will seek leave to amend when the true names, capacities,
    connections, and responsibilities of the Defendants and Does 1 through 10,
    inclusive, are ascertained.
 
        JURISDICTION & VENUE:
        7. The Court has subject matter jurisdiction over the action pursuant to 28
    U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
    Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
        8. Pursuant to supplemental jurisdiction, an attendant and related cause
    of action, arising from the same nucleus of operative facts and arising out of


                                               
                                                
       Complaint
       
Case 2:19-cv-01658-DSF-MAA Document 1 Filed 03/07/19 Page 3 of 8 Page ID #:3
       

     the same transactions, is also brought under California’s Unruh Civil Rights
     Act, which act expressly incorporates the Americans with Disabilities Act.
         9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
     founded on the fact that the real property which is the subject of this action is
     located in this district and that Plaintiff's cause of action arose in this district.
  
         FACTUAL ALLEGATIONS:
         10.Plaintiff went to the Store in February 2019 with the intention to avail
     himself of its goods or services and to assess the business for compliance with
    the disability access laws.
        11.The Store is a facility open to the public, a place of public
    accommodation, and a business establishment.
        12.Paths of travel are one of the facilities, privileges, and advantages
    offered by Defendants to patrons of the Store.
        13.Unfortunately, on the date of the plaintiff’s visit, the defendants did not
    provide accessible paths of travel to the Store in conformance with the ADA
    Standards. 1
        14.Once a wheelchair users gets inside the Store, there is a metal gate that
    a person in a wheelchair is required to go through to gain access to the general
    sales floor. However, as a matter of policy (enforced by employees) and as a
    matter of fact (there is a sign on the door that alerts persons in wheelchairs to
    ask for assistance), the path of travel is not accessible independently.
        15.Currently, the defendants do not provide accessible paths of travel to the
    Store in conformance with the ADA Standards.
        16.Plaintiff personally encountered these barriers.
        17.By failing to provide accessible paths of travel, the defendants denied
    
       
        )RUH[DPSOHWKHUHDUHGRXEOHGRRUVDWWKHHQWUDQFHWKDWDUHQRWZLGHHQRXJKLQGLYLGXDOO\2QLQIRUPDWLRQ
    DQGEHOLHIWKHUHDUHRWKHULVVXHVZLWKWKHSDWKVRIWUDYHOWKDWUHQGHUWKHQQRQFRPSOLDQW7KRVHLVVXHVZLOOEH
       IOHVKHGRXWLQGLVFRYHU\DQGLQVSHFWLRQV7KHSODLQWLIIVHHNVWRKDYHIXOO\FRPSOLDQWSDWKVRIWUDYHOSURYLGHG


                                                             
                                                              
       Complaint
       
Case 2:19-cv-01658-DSF-MAA Document 1 Filed 03/07/19 Page 4 of 8 Page ID #:4
       

     the plaintiff full and equal access.
         18.The lack of safe and accessible paths of travel created difficulty and
     discomfort for the Plaintiff.
         19.The Store has a sales counter where it handles transactions with
     customers.
         20.Unfortunately, and even though the plaintiff did not personally
     encounter the barrier, the defendants do not provide accessible sales counter
     in conformance with the ADA Standards.
         21.The defendants have failed to maintain in working and useable
    conditions those features required to provide ready access to persons with
    disabilities.
        22.The barriers identified above are easily removed without much
    difficulty or expense. They are the types of barriers identified by the
    Department of Justice as presumably readily achievable to remove and, in fact,
    these barriers are readily achievable to remove. Moreover, there are numerous
    alternative accommodations that could be made to provide a greater level of
    access if complete removal were not achievable.
        23.Plaintiff will return to the Store to avail himself of goods or services and
    to determine compliance with the disability access laws once it is represented
    to him that the Store and its facilities are accessible. Plaintiff is currently
    deterred from doing so because of his knowledge of the existing barriers and
    his uncertainty about the existence of yet other barriers on the site. If the
    barriers are not removed, the plaintiff will face unlawful and discriminatory
    barriers again.
        24.Given the obvious and blatant nature of the barriers and violations
    alleged herein, the plaintiff alleges, on information and belief, that there are
    other violations and barriers on the site that relate to his disability. Plaintiff will
    amend the complaint, to provide proper notice regarding the scope of this


                                                 
                                                  
       Complaint
       
Case 2:19-cv-01658-DSF-MAA Document 1 Filed 03/07/19 Page 5 of 8 Page ID #:5
       

     lawsuit, once he conducts a site inspection. However, please be on notice that
     the plaintiff seeks to have all barriers related to his disability remedied. See
     Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
     encounters one barrier at a site, he can sue to have all barriers that relate to his
     disability removed regardless of whether he personally encountered them).
  
     I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
     WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
     Defendants.) (42U.S.C. section 12101, et seq.)
        25.Plaintiff re-pleads and incorporates by reference, as if fully set forth
    again herein, the allegations contained in all prior paragraphs of this
    complaint.
        26.Under the ADA, it is an act of discrimination to fail to ensure that the
    privileges, advantages, accommodations, facilities, goods and services of any
    place of public accommodation is offered on a full and equal basis by anyone
    who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
    § 12182(a). Discrimination is defined, inter alia, as follows:
              a. A failure to make reasonable modifications in policies, practices,
                 or procedures, when such modifications are necessary to afford
                 goods,     services,   facilities,   privileges,    advantages,     or
                 accommodations to individuals with disabilities, unless the
                 accommodation would work a fundamental alteration of those
                 services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
              b. A failure to remove architectural barriers where such removal is
                 readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
                 defined by reference to the ADA Standards.
              c. A failure to make alterations in such a manner that, to the
                 maximum extent feasible, the altered portions of the facility are


                                                
                                                 
       Complaint
       
Case 2:19-cv-01658-DSF-MAA Document 1 Filed 03/07/19 Page 6 of 8 Page ID #:6
       

                   readily accessible to and usable by individuals with disabilities,
                   including individuals who use wheelchairs or to ensure that, to the
                   maximum extent feasible, the path of travel to the altered area and
                   the bathrooms, telephones, and drinking fountains serving the
                   altered area, are readily accessible to and usable by individuals
                   with disabilities. 42 U.S.C. § 12183(a)(2).
         27.When a business provides paths of travel for its customers, it must
     provide accessible paths of travel in compliance with the ADA Standards.
         28.Here, the lack of accessible paths of travel to the Store is a violation of
    the law.
        29.When a business provides facilities such as a sales or transaction
    counter, it must provide an accessible sales or transaction counter in
    compliance with the ADA Standards.
        30.Here, no such accessible sales counter has been provided in violation of
    the ADA.
        31.The Safe Harbor provisions of the 2010 Standards are not applicable
    here because the conditions challenged in this lawsuit do not comply with the
    1991 Standards.
        32.A public accommodation must maintain in operable working condition
    those features of its facilities and equipment that are required to be readily
    accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
        33.Here, the failure to ensure that the accessible facilities were available
    and ready to be used by the plaintiff is a violation of the law.
 
    II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
    RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
    Code § 51-53.)
        34.Plaintiff repleads and incorporates by reference, as if fully set forth


                                                
                                                 
       Complaint
       
Case 2:19-cv-01658-DSF-MAA Document 1 Filed 03/07/19 Page 7 of 8 Page ID #:7
       

     again herein, the allegations contained in all prior paragraphs of this
     complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
     that persons with disabilities are entitled to full and equal accommodations,
     advantages, facilities, privileges, or services in all business establishment of
     every kind whatsoever within the jurisdiction of the State of California. Cal.
     Civ. Code §51(b).
         35.The Unruh Act provides that a violation of the ADA is a violation of the
     Unruh Act. Cal. Civ. Code, § 51(f).
         36.Defendants’ acts and omissions, as herein alleged, have violated the
    Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
    rights to full and equal use of the accommodations, advantages, facilities,
    privileges, or services offered.
        Because the violation of the Unruh Civil Rights Act resulted in difficulty,
    discomfort or embarrassment for the plaintiff, the defendants are also each
    responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
    (c).)
        
              PRAYER:
              Wherefore, Plaintiff prays that this Court award damages and provide
    relief as follows:
            1.For injunctive relief, compelling Defendants to comply with the
    Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
    plaintiff is not invoking section 55 of the California Civil Code and is not
    seeking injunctive relief under the Disabled Persons Act at all.
            2.Damages under the Unruh Civil Rights Act, which provides for actual
    damages and a statutory minimum of $4,000 for each offense.
 
 


                                                
                                                 
       Complaint
       
Case 2:19-cv-01658-DSF-MAA Document 1 Filed 03/07/19 Page 8 of 8 Page ID #:8
       

         3.Reasonable attorney fees, litigation expenses and costs of suit, pursuant
     to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
  
     Dated: March 5, 2019             CENTER FOR DISABILITY ACCESS
  
  
                                      By: ____________________________________
                                            Chris Carson, Esq.
                                            Attorney for plaintiff
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


                                              
                                               
       Complaint
       
